Exhibit 99.1 Catasys and Health Alliance Medical Plans Announce Expansion of On Trak - Improvements in Member Health Lead to Expansion of the On Trak™ Program to Individual and Public Marketplace PlanMembers in Illinois LOS ANGELES, March 8 , 201 7 Catasys, Inc. (CATS) and Health Alliance Medical Plans today announced they are expanding the On Trak Program to Health Alliance individual and public marketplace plan members in Illinois. On Trak provides support and guidance to members struggling with both medical and behavioral conditions, including depression, anxiety and substance use disorders. “Our goal is to support all of our members to become healthier. We know a portion of our members struggle with medical and behavioral challenges. A little over a year ago, we started offering the On Trak program to members to give them the support they need. The results have been dramatic. Members have not only gotten healthier and spent less time in the hospital, but are reporting better family relationships, return to activities they enjoy and overall better wellbeing,” said John P. Beck, MD, FAPA, Health Alliance vice president and associate chief medical officer. He is also Behavioral Health Committee chairman. “Our experience with On Trak has led us to expand the program and its benefits to more members with anxiety, depression and substance use disorders alongside chronic medical conditions, such as diabetes, heart disease and pulmonary disease, Dr. Beck continued.” The benefits of the partnership are multifaceted. “Health Alliance has been a great partner, and we are pleased that we have been able to assist them with their members,” said Rick Anderson, Catasys president and COO. “Health Alliance has been on the forefront of recognizing the needs of this underserved population, and we are thrilled to work with them to expand on the success we have seen so far.” About Health Alliance Health Alliance is a leading provider-driven health plan in the Midwest, serving more than 240,000 members in Illinois, Iowa, Indiana, Ohio and Washington. About Catasys, Inc. Catasys, Inc. provides big data based analytics and predictive modeling driven behavioral healthcare services to health plans and their members through its On Trak solution. Catasys' On Trak solutioncontracted with a growing number of national and regional health plansis designed to improve member health and, at the same time, lower costs to the insurer for underserved populations where behavioral health conditions cause or exacerbate co-existing medical conditions. The solution utilizes proprietary analytics and proprietary enrollment, engagement and behavioral modification capabilities to assist members who otherwise do not seek care through a patient-centric treatment that integrates evidence-based medical and psychosocial interventions along with care coaching in a 52-week outpatient treatment solution. On Trak is currently improving member health and, at the same time, is demonstrating reduced inpatient and emergency room utilization, driving a more than 50 percent reduction in total health insurers' costs for enrolled members. On
